Exhibit 99.1 King Reports Second Quarter 2015 Results · Reports total gross bookings of $529 million, above high end of previously provided guidance range · Generates adjusted EBITDA of $207 million for second quarter 2015; marks eighth consecutive quarter with adjusted EBITDA margin greater than 40% · Operating activities provide net cash of $151 million; ended quarter with $786 million of cash and cash equivalents · Three King games were top 10 grossing games on both the Apple App Store and Google Play Store in the U.S. for second quarter 2015 · Continued to grow mobile game portfolio with launches of AlphaBetty Saga and Paradise Bay, which expanded portfolio into new resource management genre; launched Scrubby Dubby Saga on Facebook · Executed on franchise model with new ‘Sugar Track’ extension in Candy Crush Saga and live ops events in all franchises
